Citation Nr: 1042702	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for shortness of breath.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
Veteran testified at a Board hearing in August 2010.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is causally related to 
his active duty service.

2.  Headaches were not manifested during the Veteran's active 
duty service or for many years thereafter, nor are headaches 
otherwise causally related to such service.

3.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for service 
connection for shortness of breath, hypertension, and thyroid 
problems.  



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2010).  

2.  Headaches were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  The criteria for withdrawal of a substantive appeal have been 
met on the issues of entitlement to service connection for 
shortness of breath, hypertension, and thyroid problems.  38 
U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the Veteran contends to have been exposed to 
loud noise from artillery and working in boiler and engine rooms 
during active service.  The Veteran provided sworn testimony in 
August 2010 regarding the noise exposure that he had during 
active service.  Hearing transcript, page 3.  The service 
personnel records indicate that the Veteran's "related civilian 
occupation" was fireman.  The Veteran has denied significant 
post-service noise exposure.  

A service Report of Medical History dated in November 1966 for 
enlistment purposes reflects that the Veteran checked the 'no' 
boxes for ear, nose, or throat trouble and hearing loss.  A 
Report of Medical Examination dated in November 1966 for 
enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
0

A Report of Medical Examination dated in April 1970 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  The Veteran scored 15 out of 15 
for the bilateral ears on the whispered and spoken voice tests.

The Veteran underwent a VA examination in March 2006.  He 
reported hearing loss since service.  Speech recognition testing 
showed a score of 60 percent for the right ear and 44 percent for 
the left ear.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
85
70
75
80
85
LEFT
75
75
80
85
90

The examiner diagnosed severe sensorineural hearing loss 
bilaterally.  The examiner noted that the Veteran stated that he 
served as a helicopter machine gunner.  The examiner stated that, 
based on the Veteran's report and documents in the claims file, 
it is reasonable to assume the Veteran was exposed to hazardous 
noise levels while in service.  The examiner noted that a 
whispered voice test was conducted as part of the Veteran's 
discharge medical exam, but he indicated that a whispered voice 
test is an inaccurate and incomplete measure of auditory 
sensitivity and should not be used to rule out hearing loss.  The 
examiner opined that the Veteran's current hearing loss is at 
least in part at least as likely as not caused by or a result of 
noise exposure while in service.  The examiner based this opinion 
on the likely hazardous noise exposure during service and the 
Veteran's current degree of hearing loss.  

A letter from S.E., Board Certified in Hearing Instrument 
Sciences, dated in December 2009 reflects that the Veteran's 
hearing test results reflected severe hearing loss in both ears.  
S.E. opined that it is as likely as not that this hearing loss 
started happening during the Veteran's military service noise 
exposure.  

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Veterans Appeals 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. § 
3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the record contains evidence of hearing loss as 
defined by 38 C.F.R. § 3.385, positive nexus statements from 
medical professionals, and competent and credible testimony from 
the Veteran's spouse that the Veteran has been "hard of 
hearing" since before they got married in 1971.  It also 
includes the Veteran's testimony regarding his exposure to 
acoustic trauma during active service, which the Board finds is 
competent, credible, and consistent with his in-service duties as 
a fireman.  After review, the Board finds the evidence is at 
least in equipoise as to the etiology of the hearing loss.  
Accordingly, with all reasonable doubt being resolved in his 
favor, service connection for hearing loss is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case with regard to the hearing loss issue 
since there is no detriment to the Veteran as a result of any 
VCAA deficiency in view of the fact that the full benefits sought 
by the Veteran are being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Headaches

Veterans Claims Assistance Act of 2000
	
Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in January 2005, June 2005, and 
November 2005.  In March 2006, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board declines to 
obtain a medical nexus opinion with respect to the issue of 
entitlement to service connection for headaches because no 
continuity of pertinent symptomatology following service is 
suggested nor is there any medical suggestion that the Veteran's 
current headaches are otherwise related to his service.  The 
Board concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA examination 
with etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Indeed, any opinion relating current headaches to service would 
certainly be speculative.  However, service connection may not be 
based on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  The duty to assist is not invoked where 
'no reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The evidence of record also contains the Veteran's post-service 
VA and private medical records.  The Veteran has not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A service Report of Medical Examination dated in April 1970 for 
separation purposes reflects that the Veteran's head was 
clinically evaluated as normal.  There are no other service 
treatment records related to headaches.  

In December 2003, the Veteran presented for treatment with a two-
day history of headaches, sinus symptoms, and abdominal pain.  At 
that time, the Veteran reported a history of sinusitis.  After 
examination, the Veteran was assessed with sinusitis.  See 
December 2003 Valley treatment record.  

In November 2004, the Veteran presented for treatment with a 
history of headaches since his military service.  No diagnosis 
was rendered after examination.  See November 2004 VA treatment 
record.   A subsequent November 2004 VA treatment record 
reflected the Veteran's history of headaches since taking a 
prescribed medication.  The Veteran reported that he discontinued 
the medication.  He did not report any continued headaches at 
that time.  

In January 2006, the Veteran presented for treatment with a 
history of headaches, sore throat, and cough.  He stated that the 
headaches were at the front and back of his head, and he 
indicated that he believed that he had strep throat.  After 
examination, the Veteran was diagnosed with an upper respiratory 
infection.  See January 2006 VA treatment record.  

In May 2006, the Veteran presented for treatment with a one-year 
history of progressive headaches over the left eye.  He denied 
any associated neurological symptoms or signs and stated that 
they were not worse at night.  At that time, he reported a 
history of migraine headaches as a young man.  Images from 
magnetic resonance imaging were normal.  No diagnosis was 
rendered.    

In November 2006, the Veteran presented for treatment with a 
history of headaches which he believed was secondary to 
uncontrolled blood pressure.  At that time, the Veteran reported 
a six-week history of headaches at the back of his neck and over 
the forehead which was associated with feelings of nausea and 
photo- and phono-phobia.  The Veteran indicated that he had 
previously had headaches like this back in the 1970s.  After 
discussion with the Veteran, the examiner assessed him with 
headaches, possibly migraine.  See November 2006 VA treatment 
record.  

The Veteran provided sworn testimony in August 2010 that his 
headaches began during service.  Hearing transcript, page 7.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his headaches are 
etiologically related to service or any incident therein.  The 
record does not show pertinent complaints or medical treatment 
for a number of years after discharge from service.  A prolonged 
period without medical complaint can be considered, along with 
other factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of continuing headaches for many years between the 
period of active duty and the evidence showing treatment for 
headaches is itself evidence which tends to show that no 
headaches were incurred during service.  

Further, the "absence" of evidence or "negative" evidence of 
any headaches during service in this case is supported by 
affirmative evidence, including the April 1970 clinical findings 
for separation purposes that the Veteran's head was normal.  The 
Board acknowledges that the Veteran has asserted that his 
headaches began in service and have existed since service.  
However, the Board finds the current history of continuity of 
symptomatology is less credible, and thus less probative, than 
the evidence indicative of a break in symptomatology:  there is 
no evidence suggestive of headaches during service, the post-
service evidence reflects conflicting histories as to continuity 
of symptomatology, and the first history of headaches since 
service occurs after the claim for compensation.  Compare May and 
November 2006 VA treatment records (indicating lapse in time 
between headaches as young man and current headaches) and 
November 2004 VA treatment record and August 2010 hearing 
transcript.  

Additionally, none of the medical evidence links the Veteran's 
headaches to his military service or a service-connected 
disability.  The Veteran is certainly competent to report 
symptoms such as pain, which are easily recognizable symptoms 
that come through senses; however, as a lay person, the Veteran 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as opining that his headaches 
are etiologically related to service or any service-connected 
disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  The Board finds, that the determination of whether 
current headaches are related to certain claimed events in 
service, a service-connected condition, or otherwise to service 
ending 35 years prior to the first post-service evidence of such 
disability is not a matter susceptible to lay opinion.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, 
this is not a case in which the Veteran's lay beliefs alone can 
serve to establish an association between the claimed disability 
and either his military service or a service-connected condition.

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for headaches and the claim must be denied.  

Shortness of Breath, Hypertension and Thyroid Problems

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
Withdrawal may be made by the appellant or his or her authorized 
representative.  See 38 C.F.R. § 20.204.

As noted in the Introduction, in a March 2006 rating decision, 
the RO denied service connection for shortness of breath, 
hypertension, and thyroid problems.  In August 2010, the Veteran 
withdrew his appeal of these issues.  Thus, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these matters and the 
issues of service connection for shortness of breath, 
hypertension, and thyroid problems are dismissed.


ORDER

Service connection for hearing loss is granted.  

Service connection for headaches is denied.  

Service connection for shortness of breath is dismissed.

Service connection for hypertension is dismissed.

Service connection for thyroid problems is dismissed.  




____________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


